Case 1:20-cv-21601-KMW Document 69 Entered on FLSD Docket 07/17/2020 Page 1 of 1


   From:           Belgica Alcantara Grenon
   To:             FLSDdb_efile Williams
   Subject:        Jonathan Grenon Case
   Date:           Friday, July 17, 2020 11:34:03 AM


   Hello: Good morning Judge Williams, My name is Belgica and I’m Jonathan Grenon’ s
   wife. His blood pressure is extremely high and has been in the hospital area for 3 days. I am
   pregnant and am so afraid that something is going to happen to him. Please if there is anything
   you can do to help him . I know for sure if you can release him to his home he would stay
   here. If you need him to continue this case he would be available at any time. I sincerely ask
   you to help with all my heart. Jonathan is a good man, he never be involved an any problem
   before, he don’t have any record with the police and not one, I’m so sorry for asking but but
   this pass week was very bad for everyone, I know I don’t have any decision for asking nothing
   but please I’m only asking for a Miracle Thank you and have a blessed day. Belgica
